          Case 4:20-cv-00201-LPR Document 6 Filed 04/30/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JIMMY RICHARD JOHNSON                                                                PLAINTIFF
#171852


v.                               Case No. 4:20-cv-000201-LPR


DARRELL ELKIN, et al.                                                            DEFENDANTS


                                             ORDER

       The Court has received a Recommendation for dismissal filed by United States Magistrate

Judge Beth Deere.    (Doc. 4).   Plaintiff Jimmy Johnson did not file objections. After careful

review of the Recommendation and the record, the Court concludes that the Recommendation

should be, and hereby is, approved and adopted as this Court’s findings in all respects.

       Mr. Johnson’s Complaint is DISMISSED (Doc. 2) without prejudice, based on his failure

to comply with the Court’s February 28, 2020 Order (Doc. 3) and his failure to prosecute this case.

The Court certifies that an in forma pauperis appeal from this Order and accompanying Judgment

would not be taken in good faith, pursuant to 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED this 30th day of April 2020.




                                                    _________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
